Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 18, 2019

                                        No. 04-18-00747-CV

                          Marcelo GALVAN Jr. and Analicia R. Galvan,
                                       Appellants

                                                  v.

                    Cledson Macedo de CARVALHO and Kristina Carvalho,
                                        Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018CVH001835-D1
                           Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Liza A. Rodriguez, Justice


        The clerk’s record in this appeal was originally due November 19, 2018. On December 7,
2018, the trial court clerk filed a notification of late record, stating that the appellants had failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellants were not entitled to appeal without paying the fee. Therefore, on December 7, 2018,
we ordered the appellants to provide written proof to this Court on or before December 17, 2018
that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s
fee; or (2) the appellants were entitled to appeal without paying the clerk’s fee. Our order
notified appellants that failure to timely respond to our court order would result in dismissal. See
TEX. R. APP. P. 37.3(b); 42.(c). When the appellants did not file a written response as ordered,
this Court dismissed the appeal on January 16, 2019.

        On Friday January 11, 2019, days before the Court’s opinion issued, the trial court clerk
filed a clerk’s record. Because a clerk’s record was filed before this Court’s opinion issued, the
Court sua sponte vacates the opinion and judgment of January 16, 2019, and reinstates this
appeal.
        In reviewing the clerk’s record, we note that it does not comply with Texas Rule of
Appellate Procedure 34.5(a) because it does not contain any pleadings. See TEX. R. APP. P.
34.5(a). We presume all of the pleadings are missing because the trial court clerk filed only the
pleadings associated with the severed cause of action (Cause No. 2018-CVH001835-D1) and did
not include the pleadings associated with the original cause of action (Cause No. 2016-
CVF003081-D1) up until the date of severance. Without the plaintiffs’ petitions, the defendants’
answers, the parties’ motions for summary judgment; the responses to the motions for summary
judgment, and the motion to sever and any response filed, the Court cannot decide this appeal.

       We ORDER the trial clerk to file a supplemental clerk’s record complying with Texas
Rule of Appellate Procedure 34.5(a) on or before February 7, 2019.


It is so ORDERED on January 18, 2019.

                                            PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court